 AUSTIN POWDER COMPANY183WE WILLNOT in any other manner interfere with,restrain,or coerce ouremployees in the exercise of their rights under Section 7of the Act.WE WILLoffer Paul Hetrick full and immediate reinstatement to his formeror substantially equivalent position,without prejudice to his seniority and otherrights and privileges,and make him whole for any loss of pay,plus interest,suffered by reason of the discrimination against him.All ouremployees are free to become, remain,or to refrain from becoming orremaining members of InternationalChemical Workers, AFL-CIO,or any otherlabor organization.BARBERTONPLASTICSPRODUCTS, INC.,Employer.Dated-------------------By-------------------------------------------(Represontative)(Title)NOTE.-We willnotify the above-named employee if presently serving in theArmed Forces of the UnitedStatesof his right to fullreinstatement upon applicationin accordance with the Selective ServiceAct afterdischarge from theArmedForces.Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced,or coveredby anyothermaterial.Employees may communicatedirectlywiththe Board'sRegionalOffice, 720BulkleyBuilding, 1501 EuclidAvenue, Cleveland 15, Ohio,Telephone No. Main1-4465, if they haveany question concerningthisnotice or compliance with itsprovisions.Austin PowderCompanyandLocal UnionNo. 215, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpersof America.Case No. 9-CA-259.March 7, 1963DECISION AND ORDEROn October 31, 1962, Trial Examiner Sidney Sherman issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report and the entire record in the case, including the exceptionsand brief, and hereby adopts the Trial Examiner's findings, con-clusions, and recommendations with the following additions andmodifications.1.We find, in agreement with the Trial Examiner, that by thefollowing conduct the Respondent violated Section 8(a) (1) of theAct: (1) On March 27, 1962,' the Respondent's supervisors solicitediUnless otherwise specified all dates are in 1962.141 NLRB No. 20. 184DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees to sign a statement repudiating the Union; (2) on the eve-ning of the same day, King, the Respondent's district manager, inter-rogated employee Frye about union activities, asked her for theidentity of the leader of the union movement, and threatened her withloss of employment; 2 and (3) on March 28, at a meeting of the em-ployees called by the Respondent, King threatened to close the plantifRespondent could not continue to operate it as an unorganizedplant.'We also agree with the Trial Examiner, and for the reasonsstated by him, that the Respondent did not adequately dissipate theeffects of this coercive conduct by posting a notice on March 31allegedly repudiating such conduct.2.We also find, in agreement with the Trial Examiner, that theRespondent violated Section 8(a) (3) and (1) of the Act by discharg-ing six employees between April 10 and May 8.4However, we makethis finding solely for the reasons stated below.As described morefully in the Intermediate Report, the Respondent is engaged in themanufacture and sale of explosives and fertilizers and the distributionof mine and mill supplies at Madisonville, Kentucky.5On March 26,the Union wrote to the Respondent, seeking recognition as representa-tive of its Madisonville employees.The Union's letter was receivedby the Respondent on March 27, and on March 30 the Respondentrejected this demand for recognition.Between March 27 and 30, theRespondent engaged in the above-described conduct, which includedunlawful interrogation of employees about union activity and unlaw-ful threatening of employees with loss of employment and the shuttingdown of the plant. The Respondent's efforts to discourage union ac-tivity culminated with the March 28 meeting, at which time King toldemployees that he would close the plant if it did not remain unorga-nized.Eleven employees walked out of the meeting in protest over2We hereby correct that portion of the Intermediate Report in which Frye's testimonyrelating to King's remarks is quotedThe record indicates that Frye testified that Kingreferred to the "trouble out at the plant," asked her if she knew who was"the head ofit . . . how long it's been brewing,"and to whom he could talk to get it stopped.In viewof the circumstances surrounding this conversation,it is clear,and we find,that, althoughcontrary to the Trial Examiner, King did not explicitly mention the Union, this conversa-tion related to the advent of the Union in the Respondent's plants.3King admitted that he told employees that the Respondent had advised him "to oper-ate as is" if he could,and if he could not, he "would have to put a lock on the gate "We agree with the Trial Examiner that the phrase"operate as is" meant as an un-organized plant.Unlike the Trial Examiner,however,we find it unnecessary to considerwhether King's remarks could be construed to mean that the plant would be closed in the(-vent of a strike, since the record shows that when King made these remarks at theMarch 28 meeting, there had not as yet been any reference to the possibility of a strike.4The complaint alleged that seven employees were discharged for discriminatory rea-sons.However, on agreement of the parties,the Trial Examiner granted a motion by thegeneral Counsel to delete from the complaint the name of Ronald Marks as an allegeddiscriminatee.g The Respondent operates a number of plants in the eastern portion of the UnitedStates.The instant case involves the Respondent's operations in its Western KentuckyDivision,which embraces manufacturing,warehousing,and retailing operations at twolocations in the Madisonville,Kentucky,area, and manufacturing and distributing opera-tions at a third location in Carrier Mills, Illinois. AUSTIN POWDER COMPANY185this statement.Thereafter, between April 10 and May 8, the Respond-ent discharged seven employees, thereby eliminating about one-thirdof the employee complement at its Madisonville operations.On May8, the Union again requested recognition and once again recognitionwas refused.6The Trial Examiner found that there was economic justification forthe Respondent's reducing its employee complement but that the Re-spondent violated Section 8 (a) (3) by selecting the particular em-ployees who were terminated for discharge because of their unionactivity.We need not consider whether there was discriminatoryselection, because we are persuaded and find, unlike the Trial Ex-aminer, that the Respondent was motivated by the advent of the Unionrather than by lawful economic considerations in its decision to reducethe employee complement.In reaching this conclusion, we rely on company knowledge of theunion activity herein, the timing of the reduction of the employeecomplement, and the evidence of union animus.As to knowledge ofunion activity, the record establishes, and we find, that at the timeof the discharges, the Respondent knew that the Union was seekingto represent its Madisonville employees and that a majority of theseemployees, including the discriminatees, had indicated their supportof the Union.Thus, on March 27, the Respondent received theUnion's demand for recognition as representative of its Madisonvilleemployees and on March 28 a majority of its employees walked out ofa meeting under circumstances indicating their support of the Union.The Respondent also had specific knowledge that the six discrimina-tees supported the Union.The six discriminatees had signed unionauthorization cards during March, and Frederick, one of the discrimi-natees, was the leader of the union movement; these six employees, ledby Frederick, were among those who walked out in protest against theRespondent's threatening remarks at the March 28 meeting; and fourof these six employees had refused to sign Respondent's March 27petition repudiating the Union?With respect to the timing of the discharges, we note that the dis-charges began soon after the Union's request for recognition.Thus,the Respondent received the Union's request on March 27; on thatsame day, the Respondent's supervisors began the above-describedcampaign of threats and interrogation; and, between April 10 andMay 8, during which time the Union's representation petition waspending, the six discriminatees were discharged.And as to unionanimus, we take cognizance of the above-described unlawful interro-6 On March29, the Union petitionedthe Board for a representation election among theRespondent's employees,and, on May 15, a hearingon this petition was held,However,the Unionsubsequently withdrew the petition in view ofthe pendency of the presentcomplaint proceeding.7 The other two dhscriminatees did not testify about the Respondent's petition. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDgationand threats, and find that the Respondent has thereby clearlymanifested its hostility to union organization.8The foregoing facts establish, in our opinion, a strongprima faciecase that the decision to reduce the employee complement and theresulting discharges were discriminatory.The part of the Respond-ent'sdefense, which the Trial Examiner accepted, is that there waseconomicnecessity for reducing the employee complement at that time.Its justificationis, insubstance, that there has been a decline in itsMadisonville business because of increased competition and becauseof reductions in the size of the territory the Madisonville operationsservice.However, as already noted, we are unable to accept the Re-spondent's contention that it was so motivated. In the first place,the only specific evidence produced by the Respondent to prove thatit had suffered alossof business at Madisonville consisted of certainfigures showing that production at the Madisonville plant duringthe second quarter of 1962 declined approximately 25 percentas com-paredwith production in the first quarter in 1962.9However, thedischarges in issue herein took place between April 10 and May 8,at the beginning of the second quarter.Thus, in deciding to termi-nate employees and specifically to effect these discharges, the Re-spondent could not have relied on this economic data, comparingbusiness in the first and second quarters.Moreover, the Respond-ent'sCarrier Mills plant, also under District Manager King's juris-diction and part of the Respondent's Western Kentucky Division,suffered a similar reduction in production (almost 20 percent) be-tween thefirst andsecond quarters of 1962, and yet the Respondentdid not discharge any employees at this location. In addition, theprecipitate nature of its decision to terminate employees, occurringimmediately after the Union's demand for recognition, argues stronglyagainstany finding that such decision to terminate was motivatedby economic considerations.Thus, there is no indication in therecord that employees were ever told that a reduction in the employeecomplement at Madisonville for economicreasonswas being con-templated.Also, while King testified generally that the Company'smain office had been conferring with him since "late spring or earlysummer" of 1961 about the necessity of laying off employees due tothe reduction of the size of the area which he was servicing, he didnot refer to any specific conversations.Further, there is no evidenceof any conversation taking place between company officials regard-ing an economic layoff just prior to the April and May discharges.Indeed, King admitted that the employee complement was not re-8 Cameo, Incorporated,140 NLRB 3619Although the Respondent also testified that its sales decreased during late 1961, itpresented no specific data showing the amount of this decrease or comparing the sales atthe time of the discharges with those of any earlier period. AUSTIN POWDER COMPANY187duced between March 1961 and March 1962, and the record establishesthat between May and November 1961, the Respondent hired a numberof employees.10 It is thereforeclear,and we find, that the reductionof the employee complement which took place during April andMay 1962 was not in implementation of conversations that took placein the spring and summer of 1961 or early in 1962.Accordingly, in view of the timing of the reduction of the employeecomplement immediately after the Union's demand for recognition,its precipitate nature, the Respondent's demonstrated union animus,and the lack of relevant economic evidence to support Respondent'sdefense of economic necessity, we find that the appearance of theUnion clearly was the factor that occasioned the decision to lay offemployees, and that the resulting discharges of these six employees,during April and May, were in violation of Section 8 (a) (3) and (1)of the Act."3.We also agree with the T rial Examiner, and for the reasons setforth in the Intermediate Report, that on March 30, and thereafter,the Respondent unlawfully refused to recognize or bargain with theUnion, thereby violating Section 8(a) (5) and (1) of the Act.iaTHE REMEDYHaving found that the Respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom and totake certain affirmative action in order to effectuate the policies ofthe Act.Having found that the Respondent discriminatorily discharged sixemployees between April 10 and May 8, 1962, in violation of Sec-tion 8(a) (3) and (1) of the Act, we shall order that the Respondentoffer to the hereafter named employees immediate and full reinstate-ment to their former or substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges, and makethem whole for any loss of earnings they may have suffered as a resultof the discrimination against them, by payment to each of them of asum of money equal to the amount he would have earned from the dateof the discrimination to the date of the offer of reinstatement, less netearnings during said periods to be computed on a quarterly basis inthe manner established by the Board in F.W. Woolworth Company,10TheRespondenthired at leastthree employees during this period, one each onMay 10, October9,andNovember1,1961.The record does not showwhether theseindividuals were hired as replacements.n DuBois Chemicals,Inc.,140 NLRB 103.12We agree with the TrialExaminer that Respondent's rejectionof the Union's demandfor recognition was not motivatedby a good-faith doubt as to the appropriateness of theunit sought.Therefore, unlike the Trial Examiner, in finding thatthe Respondent vio-lated Section 8(a) (5) and(1),we find it unnecessary to considerthe applicability of theBoard's decision inTom Thumb Stores, Inc.,123 NLRB 833, to the factsin the instantcase. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARD90 NLRB 289, and shall include the payment of interest at the rateof 6 percent per annum, to be computed in the manner set forth inIsis Plumbing cf Heating Co.,138 NLRB 716.13Charles FrederickDouglas ScottHenry DonielCurtis HeadJames DavisDarrell FrancisWe expressly reserve the right to modify the backpay and rein-statement provisions of our Order herein, if such action should berequired by facts not now in the record, or by specific circumstancesnot now apparent.14In view of the nature of the unfair labor practices committed, thecommission by the Respondent of similar and other unfair labor prac-tices may be anticipated.We shall therefore order that the Respond-ent cease and desist from infringing in any manner upon the rightsguaranteed in Section 7 of the Act."ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer with the following modifications :(1)The following paragraph shall be substituted for paragraph2(c) of the Recommended Order:(c)Make whole the said employees, in the manner set forthin the section of this Decision and Order entitled "The Remedy,"for any loss of pay they may have suffered by reason of the Re-spondent's discrimination against them.(2)The following paragraph shall be inserted between the secondand third paragraphs of the notice:WE WILL NOT discourage membership in Local Union No. 215,International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, or any other labor organization ofour employees, by discharging or laying off any employee or inany other manner discriminating in regard to their hire or tenureof employment or any term or condition of employment."Member Leedom dissents from the inclusion of interest on the backpay obligation forthe reasons stated in the dissent in theIsis Plumbingcase.14Coca-Cola Bottling Company of Louisville,Inc., 108NLRB490, footnote 23.15Greenwood Farms, Inc.,140 NLRB 649.INTERMEDIATE REPORTSTATEMENT OF THE CASEThe charge herein was served upon Austin Powder Company, hereinafter calledthe Respondent, on May 18, 1962,1 and the complaint issued on June 29. The hearingwas held before Trial Examiner Sidney Sherman on August 29 and 30 in Madison-1All events hereinafterrelated occurred in 1962,unless otherwise stated. AUSTIN POWDER COMPANY189Ville,Kentucky?The issues litigated were whether the Respondent violated Section8(a)(3) and(1) of theAct bythe discharge of six employees;Section 8(a)(5) and(1) by refusing to bargain;and Section 8(a)(1) by interrogation,solicitation ofemployees to disavow the Union,and threats of reprisal for concerted activities.Afterthe hearing briefswere filed bythe Respondent and the General Counsel.Upon the entire record,3and from my observation of the witnesses,I adopt thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, an Ohio corporation, is engaged at Madisonville, Kentucky,in the manufacture and sale of explosives and fertilizers and the distribution of mineand mill supplies. It annually ships to points outside Kentucky products valued inexcess of $50,000, and its gross annual sales exceed $500,000.It is found that the Respondent is engaged in commerce within the meaning of theAct, and that it will effectuate the policies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDLocal Union No. 215, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, hereinafter called the Union, is a labor organiza-tion within the meaning of Section 2(5) of the Act.In. THE UNFAIR LABOR PRACTICESThe complaint alleges, and the answer denies, that the Respondent violated: (1)Section 8(a)(1) of the Act by various threats of reprisal for union activity, byinterrogation, and by soliciting employees to sign an antiunion petition; (2) Section8(a) (3) and (1) of the Act by discharging, and refusing to reinstate, seven namedemployees because of their union activity; and (3) Section 8(a)(5) and (1) of theAct by refusing to recognize or bargain with the Union as the representative ofRespondent's employees.A. Sequence of eventsRespondent operates a number of plants in Florida, Tennessee, Illinois, Kentucky,Indiana, and elsewhere.The instant case involves the so-called Western KentuckyDivision of Respondent's operation, which embraces (1) a plant in Carrier Mills,Illinois,which manufactures and distributes explosives, (2) another such plant nearMadisonville, Kentucky, and about 75 miles from the Illinois plant, and (3) a com-bined warehouse and retail store operation in Madisonville proper, which deals inmine and mill supplies other than explosives. In March 1962, the Respondent had 21 4production employees at the Madisonville plant and the warehouse-retail store inMadisonville.The Union's organizing efforts were confined to the two Madisonville operations.Between March 17 and 26, Frederick, an employee at the plant,5 solicited the Madison-ville employees to sign union authorization cards and obtained 12 signatures.An2 The hearing was held open to receive certain stipulations from the parties.OnOctober 22, I was advised by the General Counsel that neither he nor the Charging Partycould agree to the accuracy of the contents of a document submitted to me by Respond-ent after the adjournment of the hearing, purporting to show the number of hours workedby Respondent'semployees in 1961 and 1962.Accordingly, on October22, I issued anorder that thedocumentbe marked as "Respondent's Exhibit No. 17," and that It berejected and placed in the file of rejected exhibits.On October 23, I received a stipulation signed by all parties regarding the hiring datesof certain of Respondent's employees, and I issued an order admitting such stipulation inevidence as Trial Examiner's Exhibit No. 1.On the same date I ordered the hearingclosed.2 The transcript of testimony herein is hereby ordered corrected in the following respects:(1)On p. 212, line 5, change "excluded" to "included."(2)On p. 268, line 5, change "objection"to "concession."This figure includes Roger Davis, whose supervisory statusis consideredbelow, andthree others as to whom the General Counsel took the position at the instant hearing thatthey shouldbe excluded as office clericals.5Hereinafterall referencesto "theplant"denoteonly theMadisonville plant,unlessotherwisestated. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDadditional signature was secured by him on March 28. On March 26, the Union, byletter, demanded recognition as the representative of employees of the Respondent atits "Madisonville establishment."This letter was received on March 27, by King, Respondent's district manager,who was in charge of all the Madisonville operations.On the same day Respondent'ssupervisors solicited the employees to sign a statement certifying that they werenot members of the Union and had not chosen it to represent them.Also, on thesame day, King telephoned employee Frye and sought to ascertain from her thereasons for the employees' apparent discontent.The next day, March 28, Kingheld a meeting of the Madisonville employees in the plant, in which he made somereference to the closing of the plant,6 and the meeting culminated in the mass de-parture of 11 7 employees, led by Frederick.On March 30, King by letter, rejected the Union's demand for recognition, profess-ing doubt of its majority status and of the appropriateness of the claimed unit, andsuggesting resort to the Board to settle those questions,The next day the Respondentposted a notice to the employees, apprising them of the Union's demand and theRespondent's reply thereto, and purporting to repudiate any coercive action thereto-fore taken by the Respondent. Between April 10 and May 8, the Respondent laidoff seven employees, allegedly for lack of work.Of these, six had signed union cards,and one of these six was Frederick, the leader of the union movement.In the meantime, on March 29, the Union had filed a petition with the Boardfor an election among Respondent's Madisonville employees,8 and a hearing on thepetitionwas held on May 15. Subsequently, the petition was withdrawn by theUnion in view of the pendency of the instant charge, and no election has beenheld.B.Discussion1.The 8(a)(1) violationsThe King-Frye conversationAs related above, on March 27, King received the Union's demand letter. Thatevening he called Frye, a production employee, and, according to Frye, referred to"trouble at the plant," asked her if she knew who was "the head of the union move-ment, how long it had been brewing," and to whom he could talk "to get it stopped."Frye added that when she professed ignorance, King told her "As for your job, wemade your job for you, we don't need you tomorrow.We can buy the bags cheaperthan you can make them from Bemis Bag Company."King's version was that he merely asked Frye if she knew of any employeegrievances, and that he pointed out to her that the Respondent had been good to itsemployees, including Frye, having "made work" for her that ordinarily wouldhave been done elsewhere.Frye was a union adherent but was still in Respondent's employ at the time ofthe hearing.She did not impress me as the sort of person who would carry heradvocacy of the Union to the point of deliberately fabricating testimony against anemployer who had been as generous to her as had the Respondent. On the otherhand, it was to King's interest to disavow any statements that would implicate theRespondent in any unfair labor practices.Moreover, as the discussion below reveals,King's testimony as to other matters was not credible.Accordingly, I credit Frye,and find that King interrogated her about the identity of the leader of the unionmovement among the employees and, when she refused to volunteer any information,reminded her, as King, in effect admitted, that her job was a superfluous one,and that she was expendable.9On March 27, Respondent's supervisors solicited the employees involved hereinto sign a statement reading:I hereby certify that I am not a member of Local Union #215, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen, and Helpers of America,and that I have not chosen said union as my bargaining representative.6The precise context of this reference is in dispute, and will be considered In detailbelow7 One other employee left with them, but returned to the meeting almost immediately.8Case No 9-RC-4925 (not published in NLRB volumes).9King's testimony implies that this reminder was given merely to illustrate his con-tention that the Respondent had been generous to its employeesEven so, it would beproper to find, In view of the overall antiunion context of the rest of the conversation,as found above, that such reminder was reasonably calculated to deter Frye from arousingthe Ire of management by aligningherself with the Union. AUSTIN POWDERCOMPANY191It is well settled that such solicitation of employees to repudiate a union iscoercive.loThe next day, King called a meeting of the employees. Seventeen of the twenty-oneemployees here involved attended.According to King, at the outset of the meeting,Frederick declared that the employees were not interested in a meeting unless all werepresent, and he asked those who agreed with him to stand up, whereupon the otheremployees stood up.King then, as he testified, told the employees that the Re-spondent had advised him "to operate as is," if he could, and if he could not he"would have to put a lock on the gate." Kin.- described the reaction to this asfollows:At that time why Frederick said, "That will be your first injunction."He said,"There will be a Teamster representative at my home tonight at 7:00 o'clock.Everybody with me follow me out the door."It is not disputed that a total of 11 employees, including Frederick, walked out ofthe meeting.11 There is considerable dispute, however, as to the precise content of theremarks of King and Frederick on the foregoing occasion.According to Frederick,who was substantially corroborated in this respect by a number of other witnesses,King's threat to close the plant was expressly related to the employees' union activity,and the walkout was preceded by an appeal by Frederick that all who were "for theUnion" follow him.I do not deem it necessary to resolve the foregoing conflict, as, even if one creditsKing, it is clear that his threat to close the plant if he could not "operate as is"would reasonably be construed by the employees as meaning that the plant wouldbe closed if the Respondent could not continue to operate it as an unorganized plant.While King explained at the hearing that he in fact meant only that the plant wouldbe closed in the event of a strike, I would still find the statement coercive, even ifitwere so construed by the employees, since, absent any indication by King as towhen, if ever, the plant would reopen, such a statement would constitute a threat ofreprisal for concerted activities.12On March 31, King posted a notice on one or more of the Respondent's bulletinboards.After informing the employees of the Union's bargaining demand and theRespondent's rejection thereof because of doubt as to the Union's majority statusand the appropriateness of the unit sought, the notice stated:The Company wishes to inform you at this time that each and every employeehas a right:1.To join a union, or2.Not to join a unionThe choice is entirely up to each and every employee.This Company willnot interfere or coerce or intimidate any employee in the exercise of the aboverights.There seems to be some misunderstanding as to whether or not the Companyhas interfered with these rights.We do not think we have interfered; however,so that there will be no misunderstanding, we again assure you that any action orstatement by the Company which would lead you to believe that you do nothave the right to join or to refrain from joining a union is hereby withdrawn andcancelled.Again we repeat, each and every employee has a right to join or refrain fromjoining a union, and if any agent, supervisor or executive of this Company shouldtellyou that you cannot exercise such rights, please contact the writer im-mediately.This notice remained posted until August 28.Respondent contends that even if it be chargeable with coercion before March 31,such coercion was neutralized by the foregoing notice.The Board has held that arespondent employer may relieve himself of liability for coercive conduct by effec-tively repudiating such conduct.However, in order to be effective the repudiation10MurrayEnvelopeCorporation of Mississippi,130 NLRB 1574, 1577;SatiilaRuralElectric Membership Corporation,129 NLRB 1084."Another (Coursey) walked out but promptly returned, having misunderstood the rea-son for the walkout12While King testified that he told those employeesremainingin the meeting after themassexodus that the plant would operate the next dayunlessthere was strike violence,he admittedlydid not so informthose whohad walkedout with Frederick. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDmust be timely,unambiguous,adequately publicized, and theremust be noproscribedconduct after the publication of such repudiation.13There wouldseem to beno question that the notice posted on March 31 was timelywith respect to the coercive acts found above, which occurred on March 27 and 28.However, it seems debatable whether the notice was sufficiently unambiguous, inas-much as (1) it made no reference to specific acts or statements,14 and (2) merelyretracted any act or statement reflecting upon the "right" of the employees to joina union.There isno issuehere of the Respondent or its supervisors having led theemployees to believe that they had no right (in the legal sense) to joina union.The only finding heretofore made is that the Respondent engaged in conduct whichwas calculated to deter employees from exercising that right. It may be that thisdistinctionis a fineone, and that realistically speaking employees would in fact regardthe Respondent's retraction as a repudiation, however inept, of the coercion inherentin theevents of March 27 and 28. Even so, the question remains whether the noticewas adequately publicized.The only evidence on that point is King's testimony thatthe notice appeared at "the various locations . . . in the plant." However, it doesnot affirmatively appear that the notice was also posted at the warehouse-store, whichis 6 miles distant from the complex of buildings generally referred to in the recordas the "plant."Finally, as already noted, the Board has held that any repudiation of prior mis-conduct is vitiated by subsequentillegalacts.As I conclude below that the Respond-ent engaged in violations of the Act after the posting of the foregoing notice, I find that,for this reason alone if for no other, the notice of March 31 did not adequatelydissipate the effects of the coercive conduct of March 27 and 28. By its subsequentviolations found below, the Respondent "nullified [its] neutrality declarations andmade it obvious that the notice was intended only as lip serve to the Act." 15Accordingly, I find that the Respondent violated Section 8 (a) (1) of the Act by (1)King's interrogation of Frye, and his veiled threat of reprisal on the same occasion,(2) the admitted solicitation of employees to sign a statement disavowing adherenceto the Union,16 and (3) King's threat at the meeting of March 28 to close the plantin reprisal for the employees' concerted activities.2.The 8 (a) (3) issueBetween April 10 and May 8, Respondent notified seven employees that they werebeing "permanently laid off."None of them has since been called back to work. Ofthese seven, all but one (Ronald Marks) has signed union cards, and one of them,Frederick, was the leader of the union movement.These six, hereinafter calledthe "claimants," are alleged to have been discharged because of their adherence tothe Union 17The 6 were among the 11 employees who walked out of the meetingof March 28. According to King's own version of the incident, related above, thiswalkout was precipitated by an appeal by Frederick, after announcing that he wasto meet a union representative that evening, that all who were "with" him leave themeeting.According to the General Counsel's witnesses, Frederick's appeal was evenmore explicit-namely, that all who werefor the Unionfollow him.Even if King's13 SeeLivingstonShirt Corporation,et at.,107 NLRB 400,403;Saiant&Salant, Incor-porated, 92NLRB 417, 440-146, and cases there cited14Compare the specific language of the repudiations in theLivingstonShirt case,supra;Whyte ManufacturingCompany, Inc.,109 NLRB 1125, 1128-1130;FleetwoodTrailer Co.,Inc.,118 NLRB 1355, 1356.1b Salant &Saiant, Incorporated,92 NLRB 417, 446.10 The General Counsel cites as coercive certain statements made by Respondent's super-visors on March 27,in connectionwith the circulation of the antiunion "petition "How-.eyer, in view of the ambiguity of these statements, and as any violation finding basedthereon would be merely cumulative and would not in any event affect the remedy, I makeno findingswithrespectthereto.I find no meritinRespondent's contentionthat the circulation of the "petition" onMarch 27 was privilegedunderBlue Flash Express, Inc.,109 NLRB 591, where the Boardheld that an employer might, subject to certain safeguards, question his employees abouttheir union sentiments in order to verify a Union's claim of majority status.Here, theRespondentdid not contentitselfwith merely asking the employees whether they wantedthe Union, but Insteadrequestedthem to sign a statement that they In fact did not wantthe Union.Moreover, such conduct, unlike the situationinBlue Flash,occurred in thecontext of other coercive acts, as found aboveFor these reasons, alone, apart from anyother consideration, I do not deem theBlue Flashrule to exonerate the Respondent.17The complaint alleged that Ronald Marks was also discharged for discriminatoryreasons.However,during the hearingthe General Counsel withdrew this allegation. AUSTIN POWDER COMPANY193version of the foregoing incident be credited, there can be no doubt that the circum-stances attending the walkout were such as to put him on notice that those who partic-ipated therein, including the six claimants, were union adherents.18 Moreover, threeof the six (Scott, Frederick, and Davis) testified without contradiction, and I find,that when they were solicited by Respondent's supervisors on March 27 to sign theantiunion statement, they refused, asserting that they had already signed a unioncard.A fourth, Doniel, refused to sign the statement, and would not answer thesupervisor's query as to whether he had signed a union card. Indeed, the Respond-ent does not contend that it was unaware of the union activity of any of the claimants.Its sole defense is that the discharges were for economic reasons and that the six wereselected on the basis of seniority.In support of the Respondent's economic justification, the following uncontrovertedevidence was adduced:1.No employees have been hired to replace any of the seven discharged betweenApril 10 and May 8, nor has there been any replacement for a truckdriver who leftvoluntarily after May 8.2.As between the first and second quarter of 1962, production at the Madisonvilleplant declined about 25 percent.3.King testified, without contradiction, and I find, that since May 8, there hadbeen no significant increase in the number of hours worked per week by the Re-spondent's employees at Madisonville or at Carrier Mills.Some effort was made at the hearing to show that the Respondent diverted produc-tion from its Madisonville plant to other plants, in order to create an economic justi-fication for the instant discharges.However, no substantial evidence to this effectwas forthcoming, and the evidence, in fact, preponderates in favor of a finding thatthere was no such diversion.Moreover, this contention is not raised in GeneralCounsel's brief and presumably has been abandoned.I find, therefore, that there was economic justification for the reduction in forcethat occurred between April 10 and May 8, and that it has not been shown by thepreponderance of the evidence that such reduction was due to any other cause.Thequestion remains whether the six claimants was selected for discharge or layoffon the basis of seniority, as Respondent claims, or because of their union activity,as the General Counsel contends.The following factors tend to support the Gen-eral Counsel's position:(1)As to Frederick, King gave no weight to his nearly 3 years of service in anotherplant (at Evansville, Indiana), before transferring to Madisonville.19King explainedthis on the ground that he preferred to follow a policy of plantwide, rather than com-panywide, seniority.20However, King admittedly did not even follow plantwideseniority as to Frederick, since two(nonunion)employees (Schmetzer and Offutt)were retained, although they had less plantwide seniority than Frederick.Kingfailed to explain this deviation from plantwide seniority.21(2) In addition to Frederick, three other claimants (Scott, Doniel, and JamesDavis) had more seniority than Schmetzer or Offutt.(3)Although the ratio of union to nonunion employees in the unit sought wasless than 2 to 1,22 the ratio of union to nonunion among those terminated in April and181 find inherently incredible King's rather confused denial that he viewed the exodusfrom the meeting as a prounion demonstration.19Respondent concedes that had Frederick been credited with his service at Evansville,he would have been entitled to be retained in the April-May reduction in forceFrederickwas hired at Evansville in August 1956. If his seniority be computed from that date, itis evident that he had more seniority than all but 2 of the 21 employees here involved.See Trial Examiner's Exhibit No. 1.20 It is evident from King's testimony that his rejection of companywide seniority wasnot dictated by any preexisting policy of Respondent or KingHe admitted that to hisknowledge the question of companywide versus plantwide seniority in layoff arose for thefirst time in Frederick's case. Indeed, the record indicates that no policy in plantwidesenioritywas in effect in 1959 or 1960 under King's predecessor at Madisonville, asFrederick himself survived a general layoff which was initiated late in 1959, only a fewmonths after he transferred to Madisonville.21 In its brief, Respondent contends that these two employees, who, I find below (inaccord with Respondent's contention) were plant clerks, were retained out of senioritybecause none of the senior laid-off employees was qualified to do their work.However, notestimony that this was the reason for so departing from seniority was offered at theBearing.22 I e., 13 union adherents out of a unit whichby theRespondent'sown count con-sisted of 21 employees.Even If Roger Davis is excluded, in view of my finding belowthat he iS a super) i>or, that would not change the ratio indicated in the text above 194DECISIONSOF NATIONALLABOR RELATIONS BOARDMay was 6 to 1. Moreover, the number of union adherents discharged coincided ex-actly with the number of such adherents that, on the basis of the Respondent's count ofthe number in the proposed unit, would have to be eliminated to destroy the Union'smajority in such unit.Thus, by Respondent's reckoning, there were 21 in that unit(including Davis, Kimble, Offutt, and Schmetzer), and the discharge of 7 employeesin April and May left 14 in the unit, of whom only 7 23 wereunionadherents, 1 shortof a majority.(4) In notifying the claimants of their termination, Respondent told them thatthey were being "permanently laid off." If the action was due only to economicconditions, which are normally subject to change, one may well inquire why suchaction was characterized as permanent. If King is to be credited, this characterizationwas inspired solely by his view that he foresaw no likelihood of any favorable changein the economic factors which necessitated the reduction in force,24 and his beliefthat the terminated employees would therefore be better advised to look for workelsewhere rather than wait for recall.Be that as it may, the Respondent's notifica-tion of a permanent layoff is at least equally consistent with anintentionnot to rehireany of the claimants even if jobs became available because of an improvement inbusiness or because of normal turnover, and to that extent tends to reinforce theinference arising from the other circumstances cited herein that Respondent selectedthe claimants for termination because of their union activities.(5)As already stated, there is no denial by Respondent that it was aware ofthe union affiliation of any of the claimants, and, as shown above, the record wouldnot in any event support such a denial.On the other hand, neither of the two junioremployees retained (Offutt and Schmetzer) had signed a union card or, so faras appears from the record, manifested any sentiment.Upon consideration of all the foregoing circumstances, including the flexibilityof Respondent's concept of seniority, the disproportionate number of union adherentsterminated, the Respondent's knowledge of the claimants' prounion sympathies, King'scampaign to secure a mass repudiation of the Union, his admitted threat to shut downthe plant to combat the employees' concerted activities, and his other coercive conductfound above, : find that the controlling consideration in selecting the claimants fortermination was their union activities, and that by such discriminatory action theRespondent violated Section 8(a) (3) and (1) of the Act.3.The refusal to bargaina.ChronologyOn March 26, Arden, a union representative,sentRespondent a letter stating thatthe Union had been designated as their collective-bargaining agent by a majority ofRespondent's employees in the following unit:All truckdrivers, all production and maintenance employees, and all other em-ployees at [the Respondent's] Madisonville, Kentucky, establishment: excludingall guards, professional employees, office clerical employees, and all supervisorsas defined in the Act.That letter proposed a meeting to commence negotiations, and offered to proveat such a meeting the Union's majority status "by any means which may be mutuallyagreeable."The letter was received by King on March 27.On March 29, the Union filed with the Board's Regional Office a petition for arepresentation election among the Respondent's employees in the foregoing unit.On March 30, King wrote the Union, expressing doubt as to its majority status andas to the appropriateness of the unit defined in the Union's letter, and proposing thatthe foregoing questions be resolved by the Board 25On April 17 the Respondent furnished the Board with a list of employees "fallingwithin the alleged appropriate unit."This list contains 19 names, including RogerDavis, Offutt, Kimble, and Schmetzer but does not include Ronald Marks or Francis,who had both been terminated on April 10.At the hearing beforeme, It wasstipulated that on March 26, when the Union made its demand, there wasa maximum23 I e , the 13 cardsigners less the 6 claimants.21These factors, according to King, were a substantial reduction in the size of the salesterritory allotted by theRespondent to King's division and the establishment by com-petitors of two plants in his area.23Presumably, this letter was written before the Respondent received a copy of theUnion's petition of March 29; for, the letter states, "We presume you have filed a peti-tion" with the Board. AUSTIN POWDER COMPANY195of 21 employees in the unit sought, which number consisted of the 19 on the fore-going list, plus RonaldMarks and Francis.Fifteen of these twenty-one wereemployed at the plant premises just outside Madisonville,and the remaining six atthe warehouse-store operation in Madisonville proper.On May 8, Arden spoke to Respondent'scounsel,Donovan,and requestedrecognition.Donovan refused,but offered to send Arden a copy of the list of19 employees mentioned above 26Arden in this conversation offered to prove theUnion'smajority status by the signed authorization cards.Donovan answeredmerely that"he wasn't going to get into that one." 27Efforts to negotiate a consent-election agreement were futile,and on May 15 ahearing was held on the Union's petition,the only issues litigated being whether the"laid off" employees were eligible to vote and whether to include in the unitRoger Davis, Offutt,Kimble, and Schmetzer.The Respondent wished to include allfour, while the Union sought to exclude Davis a supervisor,and the rest as officeclerks.Atthat hearing,King expressly disclaimed any contention that the Madison-ville plant and the warehouse-store constituted two separate,appropriate units, andno question was in fact raised as to the appropriateness of a single unit embracing(and limited to) both Madisonville operations.b.The appropriate unitWhile it was not clear from the Union's March 26 letter that it was claimingbothof Respondent's operations in the Madisonville area, King testified that he assumedthat to be the case 28 and neither in the subsequent representation proceeding, norat the hearing before me, did the Respondent contend that the Union's March 26demand was defectively ambiguous 29Accordingly, 1 find that at all material timessuch demand was understood by Respondent to embrace both the Madisonvilleoperations; and that is the unit which the General Counsel contended before me wasappropriate.Although it did not question the appropriateness of such a unit inthe representation case, the Respondent now contends that such a unit is not appro-priate, and asserts in its brief that a single unit comprising the two Madiscnv1lleoperations and the Carrier Mills plant is alone appropriate.As already related, Kingis incharge of Respondent's Western Kentucky Division,which comprises the Carrier Mills plant and the two Madisonville operations. anMadisonville proper the Respondent operates within the same buildings a retailstore,which sells mine and mill supplies, and a warehouse which serves the store.The Respondent's main office for its Western Kentucky Divisionisalsohoused inthat building.The employees at this warehouse are supervised by a "warehousemanager."Sixmiles from the foregoing establishment there are seven or eightbuildings, in close proximity to each other, which house the Respondent's manu-facturing and related operations, except for one building which servesas anauxiliarywarehouse for the retail store.The employees in these buildings are under theseparate immediate supervision of a plant manager, except that any employee in theauxiliary warehouse would come under the supervision of the warehouse manager,mentioned above.The plant at Carrier Mills produces the same items as theMadisonville plant, and has separate, immediate supervision.21Donovan in fact sent Ardensuch a listthe next day.21The foregoingfindings are based on Arden's uncontradicted testimony.28Transcript pp. 321-322.ere Such contention was raised for the first time in Respondent's brief filed with me afterthe instant hearing.Reference is made therein to testimony by Arden that he was not"familiarwith" Respondent's warehouse operation in Madisonville.However, at thesame time he testified that he meant to include in his March 25 demand all the Respond-ent'sMadisonville employees and not just those at the plantI accordingly do not con-strue hisadmissionthat he was not familiar with the warehouse-store operationas mean-ing that he intended to exclude it from his demand. I take his testimony to mean ratherthat he intended to include the plant employees and any other employees Respondentmight havein the Madisonville area.it is clear, in any event, that by the time of the hearing in the representation case onMay 15, both parties understood that the warehouse-store operation was sought by theUnion, as oneof the issueslitigated at that time was the inclusion in the unit of Offuttand Kimble, who worked in the warehouse-store.Accordingly, any preexisting defect inthe Union'sdemand would necessarily have been curedby the position taken by it at therepresentationhearing, and there wouldtherefore have been, at least on that date if notbefore, arequestfor recognitionin a unit embracingboth Madisonvilleoperations.708-006-64-vol. 141-14 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs already noted, in March, of themaximum of 21 employees in the unit soughtby the Union, 15 were employed at the Madisonville plantand 6 in thewarehouse-store operation.There were, in addition, six employees at Carrier Mills.In support of itspositionthat a Madisonville-Carrier Millsunit is alone appro-priate, the Respondent points mainly to (1) the centralized control by King of laborrelations in all three operations, (2) the maintenance at Madisonvilleof a commonoffice for all three operations, and (3) the fact that both plants cooperatein servicingeach other's accounts when it is expedient to do so.While these factors militate in favor of the largerunit,there arealso considera-tions supporting the smaller unit proposed by the General Counsel. The Carrier Millsplant is about 75 miles from the two Madisonville operations, whereas those opera-tions are only within 6 miles of each other, and the auxiliary warehouse for the retailstore is located in the immediate vicinity of the production buildings.Any em-ployees stationed at that warehouse are subject to the supervision of the warehousemanager.The record indicates further that the same truckdrivers service bothlocations,30 andHibbs testified that he has alternated between both locations.It is clear from the foregoing that there is even more integration between the twoMadisonville operations than exists between those operations and Carrier Mills.Moreover, as the Carrier Mills plant is under the separate, immediate supervision ofitsown plant manager, as there is no relevant bargaining history, and as no labororganization is seeking the broader unit proposed by the Respondent, it would seemto be in accord with Board policy to find thata unitlimited to the two Madisonvilleoperations is appropriate?'I find, therefore that the following unit is appropriate for purposes of collectivebargaining:All production, maintenance, and warehouse employees at the Respondent'soperations in the Madisonville, Kentucky, area, including truckdrivers andplant clerks, but excluding office clerks, professional employees, guards, andsupervisors, as defined in the Act.I find also, for reasons already stated, that such unitis insubstance the one proposedby the Union in its March 26 letter, and alleged by the General Counsel in theinstant complaint.c.The Union's majority statusAs already related, the Union made its initial bargaining demand on March 26.On that date the Respondent had 17 employees whom the parties have at all timesagreed to include in the unit. In addition there were three employees, Schmetzer,Offutt, and Kimble, whose inclusion was favored by the Respondent but opposed bythe Union (in the representation case) and by the General Counsel (at the hearingbefore me), on the ground that they were office clerks.However, in his posthearingbrief filed with me, the General Counsel indicates that he has abandoned thisposition.In any event, it appears from an examination of the record in the repre-sentation case that these three individuals, while principally engagedinmaintainingrecords of inventory, production, and sales, had sufficient contacts with other em-ployees in the unit to warrant their inclusion therein as plant clerks. I so find.There remains only the dispute over Roger Davis, whom the General Counselwould exclude as a supervisor.Davis works in the production operation underthe plant manager, Hatley, an admitted supervisor, and directs and assigns work toproduction employees.32While King insisted that Davis did not exercise his owndiscretion in that regard but merely transmitted instructions received by him fromHatley, it is not disputed that Davis substitutes for Hatley during the latter's vaca-tions, that he may grant requests for time off when Hatley is not available. and thathe solicits employees to work overtime.King conceded moreover, that Davis hadauthority to recommend hiring and firing, but he was not clear as to the weightaccorded to such recommendations.At one point he testified that a recommendationof discharge by Davis would not be adopted without an independent investigation, butlater,when asked whether Davis could effectively recommend hiring or discharge,King answered in the negative as to hiring but in the affirmative as to discharge.30 Transcript pp. 141-142.31 SeeTyree's, Inc.,129 NLRB 1500, 1501-1502, and cases cited in footnote 2 of thatdecision.As Respondent does not now contend that each of the Madisonville operations shouldbe a separate unit, there is no need to consider whether there are differences between theworking conditions and job content at those operations which preclude combining them ina single unit.32Davis was paid 25 cents more per hour than the employees under his direction. AUSTIN POWDER COMPANY197Finally, Francis testified without specific contradiction, and I find, that when he ap-plied to Hatley for work, the latter referred him to Davis, stating that "it was all rightif it was all right with Davis."Davis then questioned Francis about his qualifications,and a week later he was hired.In consideration of all the foregoing, particularly the evidence as to Davis' powereffectively to recommend hire and discharge, I find that he is a supervisor and maynot be included in the unit.Having excluded Davis, I find that there were 20 employees in the appropriateunit on March 26, of whom 12 had signed cards for the Union, giving it a majority 33However, the Respondent contends that one of these cards (Welborn's) should notbe counted because of certain evidence that he was induced to sign it by representa-tions that it was a necessary step to obtaining a representation election.Assuming,without deciding, that Welborn's card should be rejected on that account, the Union'smajority status would not be affected thereby.34In find therefore that on and after March 26, the Union represented a majorityof the employees in the appropriate unit.d.The "Good Faith Doubt" defenseIn his letter of March 30, rejecting the Union's demand for recognition, andat the hearing before me, King professed to doubt the appropriateness of the unitsought and the Union's majority status.The General Counsel contends that King could not have had any good-faith doubtas to the unit, pointing to the fact that at the representation hearing the Respondentdid not contest the appropriateness of the unit sought. In fact, the record of thathearing shows that King expressly disclaimed any contention that the physical sep-aration of the two Madisonville operations had any bearing on the appropriatenessof the unit 35Nevertheless, at the hearing before me King asserted that on March 30,he doubted the appropriateness of the unit sought because of "the question.whether the unit in Madisonville, the office and the plant should be combined orwhether it should be separately [sic] or whether Carrier Mills should be enteredinto that unit."And, Respondent's counsel asserted at the hearing before me thatitwas Respondent's position in March, and still was, that two separate units inMadisonville were alone appropriate.However, in its brief, Respondent abandoned any contention that there should betwo separate units in Madisonville and for the first time unequivocally took theposition that the only appropriate unit was one embracing both the Madisonvilleoperations and the Carrier Mills plant.In view of the foregoing shifting and sharply divergent unit contentions, whichreflect seriously on Respondent's good faith, and in view of Respondent's coerciveconduct described above, which followed on the heels of the Union's demand ofMarch 26, I am convinced that Respondent's questioning of the appropriateness ofthe unit sought was not motivated by a good-faith doubt but rather by a rejectionof the principle of collective bargaining, and by a desire to gain time in which toundermine the Union 36As to King's doubt of the Union's majority status, he explained at the hearingbefore me that he had such doubt because he had no way of knowing whether theUnion's claim was true.37However, King was aware that Frederick and 10 otheremployees (not counting Coursey) had walked out of the meeting of March 28,33 In addition, a 13th card was signed on March 28, thereby augmenting the Union'smajority as of March 30, when Respondent refused to recognize It34The Respondent also cites testimony by Coursey of representations made to him thatifhe did not sign a card it would later cost him $50However, Coursey did not sign acard, and thereis no evidencethat similarstatementswere made to any of those who didsign cards.35 General Counsel's Exhibit No. 3, p 16.Respondent's counsel contended at the hear-ing before me that the failure to contest the unit in the RC case was due to a desire tofacilitate a consent election.However, the hearing in that case was held only afternegotiations for a consentelection hadproved futile.30Columbine BeverageCompany,138 NLRB 1297. Moreover, the Board has held thateven a good-faith doubt as to the appropriateness of the unit sought does not excuse anemployer's refusal to recognizea union, if,as I have found here, the unit sought was Infact appropriate.Tom Thumb Stores, Inc.123 NLRB 833.37 It is noteworthy in this connection that King and his counsel failed or refused toaccept the Union's offer to proveitsmajoritystatus by means short of a Board election. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter(according to King's own version of the incident)Frederick,announcing thathe was going to meet the union representative,appealed to all who were"with" himto follow him.One would have to be obtuse indeed not to regard this walkout asa demonstration of prounion sentiment,and I find that King,notwithstanding histestimony to the contrary,so regarded it.In any event,here, as in the case of King's alleged doubt as to the appropriatenessof the unit,and for the same reasons, I find that whatever reason King may havehad to doubt the Union's majority status, his refusal to recognize the Union wasnot in fact motivated by any such doubt but rather by a rejection of the principleof collective bargaining and that King's true purpose, as shown by his conduct, wasto gain time to dissipate the Union's strength by the interrogation and threats ofreprisal found above, and by the discriminatory discharge of six union adherents,including the leader of the union movement.Accordingly,I find that on March 30 and thereafter the Respondent unlawfullyrefused to recognize or bargain with the Union,thereby violating Section 8(a)(5)and (1)of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section 111, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYIt having been found that the Respondent violated Section 8(a) (1), (3),and (5)of the Act, it will be recommended that it be ordered to cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.It has been found that the Respondent refused to bargain with the Union, whichrepresented a majority of the employeesin anappropriate unit.Accordingly, I shallrecommend that the Respondent be ordered to bargain, upon request, with the Unionas the exclusive representative of the employees in the appropriate unit.Ithas been found that the Respondent curtailed its operations for legitimatebusiness reasons; but that, in selecting employees for discharge,itunlawfullydiscriminated against Lames Davis, Frederick, Scott, Head, Francis, and Doniel.It is possible that some of these employees might have been selected for dischargeeven absent any unfair labor practices,but the record furnishes no basis for determin-ing which of them would have been so selected.Under these circumstances, it willbe recommended that the Respondent be ordered to offer the foregoing six employeesimmediate reinstatement to their former or substantially equivalent positions, with-out prejudice to their seniority and other rights and privileges,dismissing,if necessary,any employees hired since May 8. If there is not then sufficient work available forthe remaining employees and the six claimants,allavailable positions shall bedistributed among them in accordance with such nondiscriminatory practice as Re-spondent had followed prior to April and May 1962, in effecting reductions in forcefor economic reasons.The Respondent shall place those employees, if any, forwhom no employment is available after such distribution on a preferential hiring list,priority on such list being determined in accordance with such preexisting non-discriminatory practice.38The Respondent should also be directed to reimburseFrederick, Scott, Doniel, Francis, Head, and James Davis for any loss of pay theymay have suffered by reason of the Respondent's discrimination against them, bypaying to them a sum of money equal to the amount they would normally haveearned as wages from the date of their discharge to the date of Respondent's offer ofreinstatement,less their net earnings during that period.Backpay shall be computedon the basis of calendar quarters,in accordance with the method prescribed inF.W. Woolworth Company,90 NLRB 289, and interest at the rate of 6 percentper annum shall be added to net backpay, in accordance withIsis Plumbing & Heat-ing Co.,138 NLRB 716.As it is possible,however, that one or more of these employees might have beendischarged in the reduction in force, even if Respondent's selection had been madeon a nondiscriminatory basis, this possibility is to be taken into consideration in deter-mining the amount of backpay due these employees.3938 SeeCleaver-Brooks Mfg. Corp.,120 NLRB1135, 1137.39 Ibid. AtJSTIN POWDER COMPANY199In view of the nature of the violations found herein,particularly the discriminatorydischarges,a potential threat of future violations exists which warrants a broadcease-and-desist provision.CONCLUSIONS OF LAW1.All production,maintenance,and warehouse employees at Respondent's opera-tions in the Madisonville,Kentucky,area, including truckdrivers and plantclerks,but excluding office clericals,professional employees,guards, and supervisors as de-fined in theAct, constitutea unit appropriate for the purpose of collective bargain-ing within the meaning of Section9(b) of the Act.2.At alltimes material the Union has been and still is the exclusive representativeof all the employees in the aforesaid unit for the purposes of collective bargainingwithin the meaning of Section9(a) of the Act.3.By refusing to bargaincollectivelywith the aforesaid labor organization as theexclusive representative of its employees in an appropriate unit, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(5) and(1) of the Act.4.By interrogation,solicitation of the employees to repudiate the Union, andthreats of reprisal for concerted activities,theRespondent has interfered with,restrained,and coerced its employees in the exercise of rights guaranteed in Section 7of theAct, and hasengaged in and is engaging in unfair labor practices within themeaning of Section8 (a) (1) of the Act.5.By dischargingFrederick,Scott,Doniel,Francis,Head,and James Davis forunionactivity,the Respondent has violated Section 8(a)(3) and(1) of the Act.RECOMMENDED ORDERUpon the entire record in the case,and upon the foregoing findings of fact andconclusions of law, it is recommended that Respondent,Austin Powder Company,Madisonville,Kentucky,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain concerning rates of pay, wages,hours of employment, orother conditions of employment with Local Union No. 215,International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, as theexclusive representative of all its production,maintenance,and warehouse employeesat its operations in the Madisonville,Kentucky, area, including truckdrivers andplant clerks,but excluding office clericals,professional employees,guards, and super-visors as defined in the Act.(b)Discouraging membership in Local Union No. 215,International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, or inany other labor organization,by discriminating against employees in regard to theirhire or tenure employment or any term or condition of employment.(c)Threatening employees that it will visit reprisals upon them if they engagein concerted activities.(d)Coercivelyinterrogating employees concerning their union activities andconcerning the identity of the leader of such activities.(e) Soliciting employees to repudiate the above-named Union or any other labororganization.(f) In any other manner interfering with,restraining, or coercing its employees inthe exercise of their right to self-organization,to form, join,or assist the above-namedUnion,or any other labor organization,to bargain collectively through representativesof their own choosing,and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from any orall such activities,except to the extent that such right is affected by the provisosin Section 8(a) (3) of the Act.2.Takethe following affirmative action which is deemed necessary to effectuatethe policiesof the Act(a)Upon request, bargain collectively with Local Union No. 215, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, asthe exclusive representative of all production,maintenance,and warehouse em-ployees at Respondent'soperations in the Madisonville,Kentucky,area, includingtruckdrivers and plant clerks, but excluding office clericals,professional employees,guards, and supervisors as defined in the Act,with respect to rates of pay, wages,hours of employment,or other conditions of employment,and, if an understandingis reached,embody such understanding in a signed written agreement. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Offer to Charles Frederick, Henry Doniel, James Davis, Douglas Scott, CurtisHead, and Darrell Francis immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice to their seniority or other rightsand privileges.(c)Make whole the said employees, in the manner set forth in the section of theIntermediate Report entitled "The Remedy," for any loss of pay they may havesuffered by reason of the Respondent's discrimination against them.(d) Preserve and, upon request, make available to the Board or its agents, forexamination or copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyzethe amounts of backpay due under the terms of this Order.(e)Post at its operation in the Madisonville, Kentucky, area, copies of theattached notice marked "Appendix." 40Copies of said notice, to be furnished bythe Regional Director for the Ninth Region, shall, after being duly signed by theRespondent's representative, be posted by the Respondent immediately upon receiptthereof, and be maintained by it for a period of at least 60 consecutive days there-after, in conspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respondent to insurethat such notices are not altered, defaced, or covered by any other material.(f)Notify the Regional Director for the Ninth Region, in writing, within 20 daysfrom the date of receipt of this Intermediate Report, what steps the Respondent hastaken to comply herewith.41"If thisRecommendedOrder be adopted by the Board, the words "A Decision andOrder" shall be substituted for the words "The Recommended Order of a Trial Examiner"in the notice. In the further event that the Board's Orderis enforcedby a decree of aUnited States Court of Appeals, the words "Pursuant to a Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words "Pursuant to aDecisionand Order."41 If this RecommendedOrderis adopted by the Board, this provision shall be modifiedto read: "Notify said Regional Director, In writing, within 10 days from the date of thisOrder, what stepsthe Respondent has takento comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL bargain, upon request, with Local Union No. 215, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,as the exclusive representative of all employees in the bargaining unit describedbelow in respect to rates of pay, wages, hours of employment, or other condi-tions of employment, and, if an understanding is reached, embody it in a signedagreement.The bargainingunit is:All our production, maintenance, and warehouse employees at our opera-tions in the Madisonville, Kentucky, area, including truckdrivers and plantclerks, but excluding office clericals, professional employees, guards, andsupervisors as defined in the Act.WE WILL NOT threaten our employees with reprsisals for concerted activities,or coercively interrogate our employees about their union activities or those ofother employees, or solicit our employees to repudiate any labor organizationWE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their rights to self-organization. to form, join, orassistLocal Union No. 215, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, or any other labor organization,to bargain collectively through representatives of their own choosing. and toengage in other concerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all such activities,except to the extent that such right may be affected by the provisos in Sec-tion 8 (a) (3) of the Act.WE WILL offer Charles Frederick, Henry Doniel, James Davis. DouglasScott,CurtisHead, and Darrell Francisimmediateand full reinstatement to GONIC MFG. CO., DIV. OF HAMPSHIRE WOOLEN CO.201their former or substantially equivalent positions,and make them whole forany loss of pay suffered by reason of the discrimination against them.All our employees are free to become,remain,or refrain from becoming orremaining members of Local UnionNo. 215,InternationalBrotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,or any other labororganization.AUSTINPOWDER COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We willnotify any of the above-named employees presently serving inthe Armed Forcesof the United States of their right to full reinstatement uponapplication in accordance with the Selective ServiceAct afterdischargefrom theArmed Forces.Thisnotice must remain posted for 60 consecutivedays from the date ofposting,and must not be altered,defaced,or coveredby anyother material.Employees may communicatedirectlywith theBoard'sRegionalOffice, TransitBuilding,Fourth and Vine Streets,Cincinnati2,Ohio, Telephone No. Dunbar1-1420, if they haveany question concerning this notice or compliancewith itsprovisions.Gonic Manufacturing Company,Division of Hampshire WoolenCompanyandTextileWorkers Union of America,AFL-CIO.Case No. 1-CA-378..March 7, 1963DECISION AND ORDEROn October 22, 1962, Trial Examiner Samuel Ross issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Intermediate Re-port.He further found that the Respondent had not engaged in cer-tain other unfair labor practices alleged in the complaint and recom-mended that such allegations be dismissed.Thereafter, the GeneralCounsel filed exceptions to the Intermediate Report and a supportingbrief, and the Respondent filed a reply brief.'Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connectionwith this case to a three-member panel [Chairman McCulloch andMembers Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.The'Afterexpiration of the period for filing exceptions and briefs,the Respondent, whohad filed no exceptions or brief, requested leave to file a brief inreply to theGeneralCounsel's brief, and was granted special leave to do so.We are aware that the Respond-ent there made a reference to exceptionsby it to theTrial Examiner's findingsof viola-tion of Section 8(a) (1).However, we find,in the circumstances,that as no such excep-tions have,in fact, been filed in proper form or in timely fashion,there are no exceptionsto the 8(a)-(1) findings before us.See Rules and Regulations of the National LaborRelations Board,Series 8, as amended,Section 102.46(b).141 NLRB No. 18.